DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 12/27/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Status of Claims
Applicant’s amendment of claims 8, 10 and 18-20, and cancellation of claims 9 and 17 in “Claims - 12/27/2021”, have been acknowledged.  
Prior to this office action claims 1-8, 10-16 and 18-20 were pending for prosecution, of which, claims 1-7 were withdrawn without traverse in “Response to Election / Restriction Filed - 04/01/2021”  and considered as election without traverse in “Non-Final Rejection - 05/04/2021” . 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was based in a telephone interview with Mrs. Tingting Liu, Registration No. 76,256, on 01/05/2021, with agreed cancellations of claims and modification, for the following Examiner Amendment.
The whole claim 8, after this amendment, will read as follows:
8. (Examiner Amended) A method for forming a semiconductor structure, comprising: 
providing a substrate; 
forming a gate structure on the substrate, wherein forming the gate structure comprises: 
forming a floating gate structure on the substrate; 
forming an inter-gate dielectric layer on the floating gate structure; 
forming a control gate structure on the inter-gate dielectric layer, wherein the control gate structure comprises: 
an electrode layer formed on the inter-gate dielectric layer; 
a contact layer formed on the electrode layer; and 
a cap layer formed on the contact layer; [[and]] 
forming a first spacer on a sidewall of the control gate structure, wherein the first spacer covers the electrode layer, the contact layer and the cap layer, and a bottom surface of the first spacer is positioned between a bottom surface and a top surface of the electrode layer [[.]] --; and-- 

Claims Cancellation: Claims 1-7 have been cancelled. See MPEP FP 8.07. 
In view of the above, this office action considers claims 8, 10-16 and 18-20 presented for examination. 
Reasons for Allowances (1 method TRP)
Claims 8, 10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for forming a semiconductor structure, comprising steps of: inter alia, “forming a sidewall oxide layer on the sidewall of the gate structure and in direct contact with the electrode layer”, as recited in  claim 8. 
The most relevant prior art of references (US 20060019445 A1; to Chen; Tung-Po, of record) substantially discloses, as cited below, the limitations with the exception of the limitations described in the preceding paragraph. 
Chen; Tung-Po discloses a method for forming a semiconductor structure, comprising (See the entire document, Figs 1A-2C; [00014+]): 
providing a substrate (100; Fig 1A; [0025]); 
forming a gate structure (114a; Fig 1C,2C; [0030]) on the substrate, wherein forming the gate structure comprises: 
forming a floating gate structure ({104a; Fig 1C; [0030]) on the substrate; 
forming an inter-gate dielectric layer (106a) on the floating gate structure; 
forming a control gate structure ({108a {108b,108c}, 110a}; Fig 2A-2C) on the inter-gate dielectric layer (106a), wherein the control gate structure comprises: 
an electrode layer (108b) formed on the inter-gate dielectric layer; 
a contact layer (108c; Fig 2A; [0042]) formed on the electrode layer; and 
a cap layer (110a) formed on the contact layer (108c); and 
forming a first spacer (112; Fig 1B,2C; [0029]) on a sidewall of the control gate structure ({108a {108b,108c}, 110a}, wherein the first spacer (112) covers the electrode layer (108b), the contact layer (108c)  and the cap layer (110a), and a bottom surface of the first spacer (112) is positioned between  a bottom surface and  a top surface of the electrode layer (108b; construed from Figs 2A-2C, as 112 is above bottom surface of 108b).  
forming a sidewall oxide layer(116; First cited in Fig 1D; [0032]) on the sidewall of the gate structure (114a; Fig 1C,2C; [0030]), wherein the first spacer (50) is disposed between the gate structure (114a) and the sidewall oxide layer (116).
Claim 10-16 and 18-20 is allowed as those inherit the allowable subject matter from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
January 5, 2022